

116 S1452 IS: Maritime Academy Reinvestment And Training Improvements for Mariner Employment Act
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1452IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Markey (for himself, Ms. Warren, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a program to provide assistance for education and research harbors.
	
 1.Short titleThis Act may be cited as the Maritime Academy Reinvestment And Training Improvements for Mariner Employment Act or the MARITIME Act  . 2.Education and research harbors (a)In generalChapter 541 of title 46, United States Code, is amended by adding at the end the following new section:
				
					54103.Education and research harbors
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Maritime Administration.
 (2)Eligible harborThe term eligible harbor means a harbor that supports or will support a federally owned vessel operated by— (A)a State maritime academy (as defined in section 51102 of this title); or
 (B)a non-Federal oceanographic research facility. (b)Establishment of programThe Administrator shall establish a program to provide assistance to a non-Federal interest for a project relating to an eligible harbor.
 (c)Form of assistanceA non-Federal interest may receive assistance for a project for— (1)the construction or maintenance dredging of an eligible harbor;
 (2)the construction, installation, or maintenance of infrastructure in an eligible harbor, including bulkheads, aprons, and piles;
 (3)the construction or maintenance dredging of a berth in an eligible harbor; or (4)the construction or maintenance dredging providing access from an eligible harbor to the nearest navigation channel or deep water.
							(d)Local cooperation agreement
 (1)In generalBefore providing assistance under this section, the Administrator shall enter into a local cooperation agreement (referred to in this subsection as an agreement) with a non-Federal interest to provide for design or construction of the project to be carried out with the assistance.
 (2)RequirementsAn agreement entered into under this subsection shall provide for the following: (A)PlanDevelopment by the Administrator, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications.
 (B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest.
								(3)Cost sharing
 (A)In generalExcept as otherwise provided in this paragraph, the Federal share of project costs for a project under this section—
 (i)shall not exceed 65 percent; and (ii)may be in the form of grants or reimbursements of project costs.
 (B)Credit for design workThe non-Federal interest shall receive credit for the reasonable costs of design work completed by the non-Federal interest before entering into an agreement with the Administrator for a project.
 (C)Credit for interestIn the case of a delay in the funding of the Federal share of the costs of a project under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the Federal share of the project costs.
 (D)Land, easements, rights-of-way, and relocationsThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations provided by the non-Federal interest toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but not to exceed 25 percent of the total project cost.
 (E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for a project constructed under this section shall be 100 percent.
 (e)Applicability of other Federal and State lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law (including regulations) that would otherwise apply to a project under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section for each fiscal year an amount not greater than $15,000,000, to remain available until expended..
			(b)Clerical
 amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				54103. Education and research harbors.. 
 3.Centers of excellence for domestic maritime workforce training and educationSection 54102 of title 46, United States Code, is amended by adding at the end the following:  (d)State Maritime AcademyThe Secretary of Transportation shall designate each State Maritime Academy, as defined in section 51102(4) of this title, as a center of excellence under this section..